Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered December 20, 2000, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
*542Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly admitted evidence that she was arrested for the instant crime at the office of her probation officer. Evidence of a defendant’s prior bad acts is admissible if it is relevant to a material issue at trial and its probative value outweighs its potential for prejudice (see, People v Alvino, 71 NY2d 233). In this case, the evidence was introduced as background material needed to complete the narrative (see, People v Brown, 239 AD2d 429; People v Reyes, 162 AD2d 357).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Tardbania, 72 NY2d 852; People v Nuccie, 57 NY2d 818) or without merit. Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.